DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 30th, 2021
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the at least one groove portion has a center positioned between a leading and a trailing edge of each of the plurality of blades in an extending direction of the axis”. However, “center” is not sufficiently defined by the claim language given the context of the groove portion and its respective curved surfaces and their direction. The “center” could then describe in axial or radial directions, or both. From other prior art (see US 8257022), and the disclosed specification, it seems “center” is referencing the “centroid” of the groove.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erdmann (DE10223876A1).
Regarding claims 1, 12, and 14, Erdmann discloses a turbocharger comprising a turbine including a turbine rotor connected to the impeller of a compressor via a rotational shaft (Figure 1; invention is compressor for turbocharger, thereby implicitly includes turbine), and the compressor includes an impeller (16) including a hub and a plurality of blades on the outer surface (blades 17). The compressor further includes a housing comprising an intake flow path-forming section configured to form an intake flow path through which gas (arrows) is introduced to the impeller from outside of the compressor housing; a shroud portion (15) including a shroud surface curved in a protruding manner to face the plurality of blades (Figure 3); and a scroll flow path-forming section configured to form a scroll flow path through which the gas that has passed through the impeller is guided to the outside of the compressor housing, wherein at least one groove portion (26) extending in a circumferential direction is formed in the shroud surface, and in a cross-sectional view taken along an axis of the impeller, the at least one groove portion includes: a downstream side wall surface, a distance to which from the axis increases toward an upstream side from a downstream side end portion of the at least one groove portion, and an upstream side curved surface that is formed to be curved in a recessed manner between an upstream 
Regarding claim 2, Erdmann discloses a compressor housing according to claim 1 above. Erdmann further discloses the downstream side wall surface includes a downstream side curved surface that is curved in a recessed manner toward an outer side in a radial direction and has a smaller curvature than the upstream side curved surface (see Figure 3).
Regarding claim 7, Erdmann discloses a compressor housing according to claim 1 above. Erdmann further discloses the at least one groove portion includes a ring-shaped groove extending over an entire circumference in the circumferential direction (Paragraph 28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Erdmann (DE10223876A1) in view of Guemmer (US 8257022).
Erdmann discloses the compressor housing according to claim 1 above. Erdmann further discloses the plurality of blades extending in overlapping fashion with the circumferential groove (Figure 3).

Guemmer teaches a fluid flow machine with a blade (5) that has leading and trailing edges (Figure 4a), the blade overlapping with the groove (7) in the outer portion of the shroud casing (1). The groove has analogous shape with upstream and downstream curved surfaces, with the upstream side curved surface that is formed to be curved in a recessed manner between an upstream end of the downstream side wall surface and an upstream side end portion of the at least one groove portion, and is configured to have a most upstream position positioned further upstream than the upstream side end portion (Figure 4a). The groove further includes a center (S) that is positioned between the leading and trailing edges.
Because Erdmann discloses a compressor casing with a circumferential groove that overlaps in the axial direction with the impeller blades (Figure 3), and because Guemmer teaches a similarly shaped groove overlapping with the leading and trailing edges of the rotating blades and further teaches the center relative to the blade, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-sectional view taken along the axis of the impeller, the at least one groove portion has a center positioned between a leading edge and a trailing edge of each of the plurality of blades in an extending direction of the axis as taught by Guemmer for the purposes of exerting a highly effective influence on a boundary layer in a blade tip area, and thereby achieve an optimized configuration of the groove so as to enable flow conditions in an area of a blade rim and the gap to be optimized.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann (DE10223876A1) in view of Brignole (US 8915699) and Giacche (US 10047620).
claim 1 above. Erdmann further discloses the at least one groove portion defines an angle theta1 which represents an inclination angle of the upstream side curved surface relative to a first normal passing through the upstream side end portion of the shroud surface (see annotation below).

    PNG
    media_image1.png
    321
    360
    media_image1.png
    Greyscale

Erdmann fails to explicitly teach the angle of theta1 as between 5 and 45 degrees and the at least one groove portion is configured to satisfy a condition of 0.50 < W/H < 0.85, where H represents a distance from the upstream side end portion to the downstream side end portion of the at least one groove portion in the extending direction of the axis, and W represents a maximum depth of the at least one groove portion.
Brignole teaches a shroud (21) adjacent to a rotating blade (23), the shroud includes a groove (27) which defines an upstream side curved surface relative to the horizontal of the shroud surface (alpha; Figure 2). That angle is optimized for a desired set of flow characteristics in conjunction with the downstream side wall surface angle (beta; Figure 2).These angles are measuring the same features of the groove, but on the other side of the 90 degree line. The angles are then defined in the same 
Giacche teaches a shroud (82) with a groove shape that is defined by an upstream side curved surface that is formed to be curved in a recessed manner between an upstream end of the downstream side wall surface and an upstream side end portion of the at least one groove portion, and is configured to have a most upstream position positioned further upstream than the upstream side end portion. The angles can be optimized relative to one another (alpha1 and alpha2 as shown in Figure 11), and this also changes the relative height and width of the grooves (see 112 and 113 varying).
Because Erdmann discloses a groove shape with an inclination angle of the upstream side curved surface relative to a first normal passing through the upstream side end portion of the shroud surface that is substantially less than 90 degrees and appears to be in the defined range, and because Brignole teaches a shroud with an analogous shaped groove that is optimized by altering the angles alpha and beta in conjunction with the height (h) and length (v+o), and because Giacche teaches analogous shaped pockets when viewed from the circumferential direction and varies the shape by optimizing angles and width/height of the groove, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove of Erdmann such that the angle of theta1 as between 5 and 45 degrees and the at least one groove portion is configured to satisfy a condition of 0.50 < W/H < 0.85, where H represents a distance from the upstream side end portion to the downstream side end portion of the at least one groove portion in the extending direction of the axis, and W represents a maximum depth of the at least one groove portion as taught by Brignole and Giacche for the purposes of optimizing the shape of the groove, thereby ensuring low losses and effectively restrains three-dimensional flow phenomena and reduces aerodynamic losses.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erdmann (DE10223876A1) in view of Heuer (US 20200347850).
Erdmann discloses the compressor housing according to claim 1 above.
Erdmann fails to teach the at least one groove portion is configured to satisfy a condition of 0.10 < H/R < 0.30, where H represents a distance from the upstream side end portion to the downstream side end portion of the at least one groove portion in the extending direction of the axis, and R represents a distance from the axis to the upstream side end portion in a direction orthogonal to the axis.
Heuer teaches a compressor housing with a groove shape that is defined by an upstream side curved surface that is formed to be curved in a recessed manner between an upstream end of the downstream side wall surface and an upstream side end portion of the at least one groove portion, and is configured to have a most upstream position positioned further upstream than the upstream side end portion (Figures 4-5). The groove is shaped according to relationships between the size of the impeller and thus the size of the distance from the axis to the upstream side end portion in a direction orthogonal to the axis (distance 312a; Figure 5), and the length of the groove (212). Specifically, Heuer teaches “In other words, this means that the dimensions of the pocket 200, in particular the width 207, the length 208, the depth 209 and the opening length 212 is configured depending on the dimensions of the compressor wheel 320 for the operation of which the flow-modifying device 10 is designed or together with which said flow-modifying device will be used” (Paragraph 67). 
Because Erdmann discloses a groove shape that is defined by an upstream side curved surface that is formed to be curved in a recessed manner between an upstream end of the downstream side wall surface and an upstream side end portion of the at least one groove portion, and is configured to have a most upstream position positioned further upstream than the upstream side end portion, and because Heuer teaches a shroud with an analogous shaped groove that is optimized by altering the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Erdmann (DE10223876A1) in view of Zheng (US 10273973).
Erdmann discloses the compressor housing according to claim 7 above.
Erdmann fails to teach the ring-shaped groove is configured to have a maximum cross-sectional area in an angular range from an angular position of 0 degrees to an angular position of 120 degrees in the circumferential direction, where an angular position of a tongue portion of the scroll flow path-forming section in the circumferential direction of the impeller is defined as 0 degrees and a downstream direction in a rotational direction of the impeller is defined as a positive direction of an angular position in the circumferential direction.
Zheng teaches a compressor housing with a groove portion formed in the shroud (groove 1). The width of the groove varies in the circumferential direction (Figures 12-13) and the maximum width is located at a position resulting in optimal performance (Col. 7, Line 11 to Col. 8, Line 41).
Because Erdmann discloses a compressor housing with an annular groove, and because Zheng teaches a groove that varies in width along the circumferential direction and determines the maximum width based on this optimization of the variable width, it therefore would have been obvious to one of 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rohne (US 4990053), Sirakov (US 7775759), Tomita (US 8888440) each teach surge protection for rotating compressors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745